Citation Nr: 1428924	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-09 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military duty from September 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction over this matter has been transferred back to the RO in Indianapolis, Indiana.  

The Veteran was scheduled for a Board hearing in December 2011, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary. 

The last examination of the Veteran's left shoulder condition was in December 2009.  Since that time, the Veteran has submitted evidence that his left shoulder disability has become worse, with frequent dislocations and the need to have reconstruction surgery.   In light of the length of time since the examination and the suggestion that surgery is needed, another VA examination is necessary.  38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); DeLuca v. Brown, 8 Vet. App. 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

On remand, updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete releases authorizing VA to obtain any records available from his private doctors, Drs. M. and J., as well as any other practitioners that may be treating the Veteran's left shoulder disability.   

Efforts to obtain these records must be associate the claims file and request for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  

2.  Then schedule the Veteran for an appropriate VA orthopedic examination to determine the current severity and manifestations of his service-connected left shoulder disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include range of motion testing.  The examiner should report all signs and symptoms necessary for rating the disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  Additionally, comment on the frequency of the Veteran's dislocations and what impact this has on the disability and the continued use of the shoulder.  Further, the examiner is asked to confirm the Veteran's major arm.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing these actions, the RO should conduct any other development as may be indicated.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



